Concurring Opinion.
Henley, J.
The conclusion reached by the majority of the court in reversing this cause meets with my approval, but I am strongly of the opinion that the lower court should, in this cause, be directed to sustain the motion of appellant for judgment upon the special verdict. The special verdict fails to show that appellee was in any way damaged by the alleged breach of warranty, and upon this ground it is held that the verdict is insufficient to sustain a judgment for any amount in favor of appellees, and for the same reason I think the motion for judgment upon the special verdict in favor of appellant ought to have been sustained. It seems to me that the correct practice in all cases where a special verdict is returned would insure to one party or to the other to the ac*218tion a judgment upon the facts found, unless the verdict was so defective as to be subject to attack by a motion for a venire de novo. This being the second appeal to this court in this cause, and it being the policy of the courts of last resort to end litigation, and the facts being before the court upon which a final judgment could be ordered, I am of the opinion that it is the duty of this court to end the litigation by directing, a judgment in appellant’s favor. Kehr v. Hall, 117 Ind. 405; Meeker v. Shanks, 112 Ind. 207; Stix v. Sadler, 109 Ind. 254; Cincinnati, etc., R. Co. v. Gaines, 104 Ind. 526, 54 Am. Rep. 334.